DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, shown in Figs. 2 and 3 in the reply filed on November 3, 2021 is acknowledged.
Claims 4, 12, 13, 17-29 and 32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.
Claims 1-3, 5-11, 14-16, 30 and 31 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2021 and June 2, 2020 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,840,140 to Holmes et al.

Regarding claim 3, the second electric motor is connected to the output via a two-speed gear train arrangement. See Fig. 1 where the two different speeds are shown connected to the motor 16.
Regarding claim 5, a first gear train connected to the output.  This geartrain is interpreted as the gears attached after the ring gear 34 that then goes to differential 17.  See Fig. 1.
Regarding claim 6, the first gear train includes a first planetary gear 24, 36.  See Fig. 1.
Regarding claims 7 and 8, a second gear train 22 connecting the second electric motor to the output, wherein the second gear train includes a second planetary gear 22. See Fig. 1.
Regarding claim 9, the clutch is configured to shift gears in the second gear train.  Any of clutches c2-c4 can do this feature.  See Fig. 1.

Regarding claim 15, the clutch c2-c4 is located between the first gear train and the second gear train.  See Fig. 1.
Regarding claim 16, the clutch (c2-c3) is located between the second electric motor 16 and the second gear train 22.  See Fig. 1.
Claims 1-3, 5-10, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. WO 2020/093301 to Huang et al. (A machine translation is enclosed with this action and referred to in this action).
Regarding claim 1, the Huang et al. patent teaches a powertrain system, comprising: an output 9; a first electric motor 8 connected to the output; a second electric motor 4 connected to the output; at least two planetary gears (it appears the Applicant is trying to claim that there are at least two planetary gear sets, not two planetary gears on a carrier, for the purposes of continued prosecution it is interpreted that there are two planetary gear sets 3, 7); a clutch 5; wherein the second electric motor 4 is configured to supply power to the output via the at least two planetary gears 3, 7, and the clutch 5; and wherein the at least two planetary gears and the clutch are located downstream from the first electric motor and the second electric motor.  See Fig. 1. The planetary gears and clutch are interpreted as being downstream of the first 
Regarding claim 2, the first electric motor 8 has an uninterrupted connection to the output, the second electric motor 4 has an interruptible connection to the output.  See Fig. 1.
Regarding claim 3, the second electric motor is connected to the output via a two-speed gear train arrangement. See Fig. 1 where the two different speeds are shown connected to the motor 4 in the abstract and Fig. 1.
Regarding claim 5, a first gear train 7 connected to the output.  See Fig. 1.
Regarding claim 6, the first gear train includes a first planetary gear 73, 72, 71.  See Fig. 1.
Regarding claims 7 and 8, a second gear train 3 connecting the second electric motor 4 to the output, wherein the second gear train includes a second planetary gear 33, 32, 31. See Fig. 1.
Regarding claim 9, the clutch 5 is configured to shift gears in the second gear train.  See Fig. 1.
Regarding claim 30, the Huang patent teaches a powertrain system, comprising: an output 9; a first electric motor 8 connected to the output (through 73, 72, 6) and a second electric motor 4 connected to the output; wherein the first electric motor has an uninterrupted connection (this connection is 8 to 73 to 72 to 6 to 9) to the output and the second electric motor 4 has an interruptible connection to the output; and wherein the interruptible connection includes a clutch 5 and a single planetary gear (parts 33, 32, 31).  See Fig. 1.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. WO 2020/093301 to Huang et al. (A machine translation is enclosed with this action and referred to in this action).
Regarding claim 11, the Huang patent teaches that the clutch is a synchronizer.  See the translation.
However, the Huang patent lacks a specific teaching that the clutch is a dog clutch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Huang patent to have a dog clutch instead of a synchronizer as these are two well known types of clutches that are both positive engagement clutches and would make this simple substitution in order to provide for more torque transfer without losses.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-11, 14-16, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,193,562 to McGrew, Jr. et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims has two motors, two gear trains with two planetary gears, a clutch and an interrupted connection.
Claims 1-3, 5-11, 14-16, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,173,781 to Mock et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims has two motors, two gear trains with two planetary gears, a clutch and an interrupted connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2013/0267378 to Hiraiwa teaches a two planetary gear set with two motors and one motor being disconnectable.

Chinese Patent No. CN108603572 to Jiang et al. teaches a two planetary gear transmission with a disconnectable motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655